Citation Nr: 1428367	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  03-30 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for dental trauma.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to a rating in excess of 30 percent for right total knee arthroplasty from July 1, 2009.

6.  Entitlement to a rating in excess of 10 percent for arthritis/patellar tendonitis of the left knee.

7.  Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 (2013).

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978 and from April 1981 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated January 2002, the RO denied the Veteran's claim for service connection for a back disability.  This claim was before the Board in April 2005, January 2007 and again in July 2008, and was remanded on each occasion for additional development of the record.  In a May 2010 rating decision, the RO denied service connection for depression, dental trauma and a bilateral foot disability, an increased rating for status post partial meniscectomy of the right knee, traumatic arthritis of the right knee, traumatic arthritis of the right knee with limitation of extension, and arthritis/patellar tendonitis of the left knee, and entitlement to TDIU.  The Veteran did not perfect his appeal with regard to increased ratings for traumatic arthritis of the right knee, traumatic arthritis of the right knee with limitation of extension prior to July 1, 2013, as his substantive appeal solely addressed the increased rating for status post partial meniscectomy of the right knee, now characterized as status post total right knee arthroplasty.

By rating action dated January 2013, the RO proposed that service connection for traumatic arthritis of the right knee and traumatic arthritis of the right knee based on limitation of extension be severed.  The Veteran was notified of this proposed action by a letter dated the same month.  An April 2013 rating action severed service connection for these disabilities, effective July 1, 2013.  The Veteran did not file a timely notice of disagreement with this determination.  

The record shows that the RO denied service connection for a nervous condition in a December 1978 rating decision.  The Veteran was notified of this determination and of his right to appeal, but a timely appeal was not received.  The Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) (West 2002), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the United States Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id. However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 

The Board concludes under the circumstances of this case that the claim for service connection for depression is new, and will be adjudicated without regard to finality of the December 1978 rating decision.

The issues of service connection for depression and a back disability, and the claim for a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  During the hearing in March 2014, prior to the promulgation of a decision in the appeal, the appellant stated that he wished to withdraw his appeal on the issue of service connection for dental trauma. 

2.  During the hearing in March 2014, prior to the promulgation of a decision in the appeal, the appellant stated that he wished to withdraw his appeal on the issue of service connection for a bilateral foot disability. 

3.  During the hearing in March 2013, prior to the promulgation of a decision in the appeal, the appellant stated that he wished to withdraw his appeal on the issue of a temporary total rating under the provisions of 38 C.F.R. § 4.30. 

4.  The Veteran's right knee disability is manifested by limitation of motion with no evidence of severe pain or weakness.

5.  The Veteran has no more than slight limitation of motion of the left knee.  There is no evidence of instability.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to a service connection for dental trauma have been met.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a bilateral foot disability have been met.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to a temporary total rating under 38 C.F.R. § 4.30 have been met.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for a rating in excess of 30 percent for status post right total knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).

5.  The criteria for a rating in excess of 10 percent for arthritis/patellar tendonitis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In the present case, the appellant, during the hearing before the undersigned in March 2014, indicated that it was his intent to withdraw the appeals for entitlement to service connection for a bilateral foot disability and residuals of dental trauma, and the claim for a temporary total rating under the provisions of 38 C.F.R. § 4.30 (2013).  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review these claims.

      II.  Adjudicated claims

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A March 2009 letter, issued prior to the rating decision on appeal, explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The RO arranged for VA examinations regarding the claims for increased ratings.  The Board finds the examinations are adequate to allow for appellate review of these issues.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary as to the increased rating claims.  See generally 38 C.F.R. § 3.159(c)(4).  

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The record reflects the Veteran underwent a right total knee arthroplasty in May 2008.  

The Veteran was afforded a VA examination of the joints in October 2008.  He reported his right knee was worse than prior to the surgery, and that his left knee was starting to hurt.  He stated he used a cane to walk, and that he could walk only 50 feet at a time before he had to rest due to the pain.  An examination disclosed the range of motion of his right knee was from 12 degrees to 85 degrees.  He lacked 12 degrees of extension.  He had pain at the extremes of extension and flexion.  The Veteran was stable to varus and valgus stress, as well as stable anteriorly and posteriorly.  Repetitive testing did not increase the pain or decrease the range of motion from the baseline.  Range of motion of the left knee was from 0 to 110 degrees, with pain at the extremes of flexion.  He was stable to varus and valgus stress.  Anterior and posterior drawer signs were negative, as was Lachman's.  Repetitive testing did not increase the pain or decrease the range of motion from the baseline.  The assessments were contracture of the right knee following total knee arthroplasty and mild patellofemoral arthritis of the left knee.  The examiner commented there was pain on motion.  He stated it was conceivable that the pain could further limit function as described, particularly after repetitive motion.  He added it was not feasible to attempt to express this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.

VA outpatient treatment records dated in 2008 and 2009 have been associated with the claims folder.  It was noted in November 2008 the Veteran was still in physical therapy for the right knee.  Range of motion was from 20 to 80 degrees.  He had a hard time ambulating and used a cane. It was noted he received an injection for the left knee.  In June 2009, range of motion of the right knee was from 30 to 90 degrees.  The knee was stable.  The Veteran had the same range of motion in the right knee in September 2009.  The knee appeared stable in flexion.  An examination of the left knee showed no focal areas of tenderness to palpation.  There was more global tenderness.  Range of motion was from 0 to 125 degrees.  The knee was stable to varus and valgus stress.  McMurray's sign and Lachman's test were negative.  The assessments were arthrofibrotic right total knee and early degenerative changes of the left knee.  It was noted the Veteran had a flexion contracture of the right knee.  The examiner stated that any left knee surgery would put him at a very high risk of developing a flexion contracture in that knee.

A VA examination of the joints was conducted in February 2010.  The Veteran characterized his right knee pain as 1/10 at rest, but 7-9/10 when he tried to ambulate.  He had a fixed flexion contracture from the right knee replacement.  He said he had flare-ups two to three times a month which required him to be less active.  He stated he is able to walk for less than 15 minutes.  He described having left knee pain at rest of 1/10, but 7/10 with activity.  He had flare-ups a couple of times a month.  On examination, the Veteran walked with an obvious limp and a fixed flexion contracture of the right knee.  Range of motion of the right knee was 20 degrees shy of full extension and flexion to 95 degrees.  These were firm end points, and there was no passive extension of the range of motion or limitations.  This was unfavorable ankylosis secondary to an inability to fully extend the knee.  The knee was stable to varus and valgus stress, and to anterior and posterior stress.  The patella was stable with stress.  Patellar grind was mildly positive.  The Veteran had some tenderness on patellar rim medially and laterally.  No effusion was present.  Repetitive range of motion did not change the examination.  No pain was reported on range of motion testing.

With respect to the left knee, there was no effusion.  The Veteran had a positive patellar grind with crepitus at the patellofemoral joint and tenderness over the lateral patellar facet.  There was no medial patellar facet tenderness.  The Veteran had full extension and flexion was to 125 degrees.  There was no change with repetition.  He had no medial or lateral joint line tenderness.  He had tenderness over the inferior pole of the patella, as well as the superior aspect of the patellar tendon.  There was no tenderness over the distal patellar tendon or the tibial tubercle.  There was 2+ laxity with Lachman's, but a firm end point was present.  No instability was appreciated.  Pivot-shift was negative.  Anterior and posterior drawer signs were negative.  The knee was stable to varus and valgus stress at 0 degrees.  McMurray's sign was negative, and the Veteran had no reproducible catching or locking.  The impressions were unfavorable ankylosis of the right knee, status post right total knee arthroplasty; post-traumatic arthritis of the right knee; painful right knee status post right total knee arthroplasty; gait abnormality secondary to ankylosed right knee, severe; chronic patellar tendonitis, severe; and patellofemoral syndrome of the left knee, mild to moderate.  The examiner stated there was no pain with range of motion testing.  He stated it was conceivable that pain could further limit function, particularly if the Veteran had had a flare-up of the right knee or an exacerbation of the patellar tendonitis of the left knee, such as if he had been active and had spent most of his time on his feet.  He added that it was not feasible to attempt to express this in terms of additional limitation of motion as such matters could not be determined with any degree of medical certainty.

Additional VA outpatient treatment records show the Veteran was seen in June 2010, and motion of the right knee was about 15 degrees to 90 degrees.  An examination revealed tenderness over the inferior pole of the patella and along the patellar tendon.  He had exacerbation of pain with active extension and relief when the knee was passively held in extension.  There was no warmth, swelling, erythema or signs of infection.  The impression was patellar tendonitis of a right total knee with arthrofibrosis.  When seen the next month, range of motion was from 20 degrees of extension to 95 degrees flexion.  There was tenderness to palpation.  The assessment was status post right total knee arthroplasty, now with patellar pain.  It was noted he had decreased range of motion and strength, as well as decreased functional activities and endurance.  In November 2010, there was tenderness to palpation at the inferior pole of the patella, and he had some lateral facet tenderness.  He was less tender medially.  Range of motion was from about 5 degrees of full extension to approximately 100 degrees of full flexion.  When sitting in the bent knee position, he did not have much pain, but the Veteran complained of pain when he actively extended the knee and held it in the extended position.  The impressions were status post right total knee arthroplasty and likely chronic patellar tendonitis.  In February 2011, range of motion of the right knee was from 0 to 100 degrees.  He was still tender to palpation over the inferior aspect of the patella.  The impressions were status post right total knee arthroplasty and most likely osteoarthritis of the left knee.  

The Veteran was again afforded an examination of the knees in February 2012.  He reported right knee pain that occurred daily with any increased activity.  An examination revealed flexion of the right knee was to 120 degrees, and extension was to 10 degrees.  There was no objective evidence of painful motion.  Flexion of the left knee was to 140 degrees, and extension was to 0 degrees.  There was no objective evidence of painful motion.  Following repetitive use testing, the range of motion of the right knee was from 10 degrees to 130 degrees, and from 0 to 140 in the left knee.  The Veteran had tenderness or pain to palpation bilaterally.  Muscle strength testing was 5/5 bilaterally.  Stability tests could not be performed in the right knee, and there was no instability of the left knee.  There was no evidence of patellar subluxation.  It was noted the Veteran had loss of full extension following the right total knee arthroplasty.  He did not have any residual signs of symptoms of any left knee surgery.  The diagnoses were status post right total knee arthroplasty and arthritis of the left knee. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 10 degrees, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

      Right knee 

A 60 percent evaluation may be assigned for knee replacement (prosthesis) with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Service connection for status post partial meniscectomy of the right knee was granted by the RO in an April 1984 rating decision.  A September 2000 rating action granted service connection for traumatic arthritis of the right knee, and a December 2007 rating decision granted service connection for traumatic arthritis of the right knee based on limitation of extension.  

As noted above, the RO denied the Veteran's claim for an increased rating for his right knee disabilities in May 2010.  At that time, a 30 percent rating remained in effect for status post meniscectomy, and 10 percent ratings were in effect for traumatic arthritis of the right knee and for traumatic arthritis of the right knee with limitation of extension.  The January 2013 rating decision that proposed severance of service connection for traumatic arthritis of the right knee, and for traumatic arthritis of the right knee with limitation of extension, recharacterized the Veteran's service-connected right knee disability as status post right total knee arthroplasty, and assigned a 30 percent evaluation, effective July 1, 2009.  It was noted that a 100 percent rating was assigned from May 8, 2008, through June 30, 2009 under 38 C.F.R. § 4.30.  

It is not disputed the Veteran has limitation of motion of the right knee.  He developed a flexion contracture following the right knee replacement surgery in May 2008.  All examinations of record demonstrate flexion of the right knee has remained at least to 90 degrees.  Such motion is not compensable under Diagnostic Code 5260.  The Board acknowledges that in June 2009, VA outpatient treatment records showed extension to only 30 degrees.  Range of motion testing from June 2010 to February 2011 showed extension ranged from 0 to 20 degrees.  The Board notes that on the VA examination in February 2010, range of motion of the right knee was from 20 degrees to 95 degrees.  The examiner specifically noted there was no pain on motion.  

The most recent VA examination, conducted in February 2012, revealed extension to 10 degrees and flexion to 120 degrees.  The examiner again stated there was no pain on motion.  

As noted above, in order to assign a higher rating for status post right total knee arthroplasty, the record must establish residuals including severe painful motion or weakness.  In light of the fact the two most recent VA examinations have demonstrated the Veteran has no pain on motion, there is no basis on which a higher rating may be assigned.  

The Veteran is competent to report symptoms he experiences, to include pain and limitation of motion, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 30 percent for his right knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent for status post right total knee arthroplasty.

	Left knee 

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

A 30 percent evaluation may be assigned for recurrent subluxation, lateral instability or other impairment of the knee which is severe.  When moderate, a 20 percent evaluation may be assigned.  When slight, a 10 percent evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The October 2008 VA examination revealed the Veteran had slight, but noncompensable limitation of motion of the left knee.  He did experience pain at the extremes of flexion.  The knee was stable on examination.  The February 2010 VA examination also showed minimal limitation of motion.  Some tenderness and laxity of the knee were present.  The Board notes there was no pain on motion and there were no signs of instability.  Similarly, the most recent VA examination demonstrated full range of motion without evidence of pain.  There was no instability.

In order to assign a higher rating, the record must show greater limitation of motion than the Veteran currently experiences.  As noted above, the February 2012 VA examination reflected no limitation of motion of the left knee.  Even if the Board were to consider the Veteran's claim under Diagnostic Code 5257, instability of the left knee has not been shown on any examination.  

The Veteran is competent to report symptoms he experiences, to include pain and limitation of motion, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 10 percent for his left knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for arthritis/patellar tendonitis of the left knee.  

Additional considerations

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2013) would warrant a higher rating for the Veteran's bilateral knee disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board points out that the most VA examination shows that repetitive motion did not produce additional limitation in range of motion of either knee.  The Board finds that any pain the Veteran experiences is contemplated in the evaluations that have been assigned for his right and knee disabilities. 

In addition, instability of either knee has not been shown.  Thus, entitlement to a separate evaluation for lateral instability is not warranted for either knee.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but notes that all findings and impairment associated with the bilateral knee disabilities are encompassed by the schedular criteria for the ratings that have been assigned.  The Veteran has not identified impairment of function that is not reflected in the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased rating for status post right total knee arthroplasty is denied.

An increased rating for arthritis/patellar tendonitis of the left knee is denied.


REMAND

The Veteran asserts service connection is warranted for depression.  During the hearing before the undersigned in March 2014, the Veteran testified he is depressed because he is unable to do things because of the severity of his service-connected bilateral knee disabilities.  In effect, he seeks service connection on a secondary basis.  This has not been considered by the RO.

A VA psychiatric examination was conducted in October 1978, following the Veteran's first period of service.  The impression was anxiety neurosis with depressive features.  The examiner stated it appeared the Veteran began to have some psychophysiological symptoms in the form of an ulcer diagnosis in service and that he has had a recurrence of symptoms since his discharge.  He added the Veteran showed both anxiety and depression.  

VA outpatient treatment records reflect diagnoses of major depressive disorder with psychotic features, depression and psychotic depression in 2009.

The Veteran also claims service connection is warranted for a back disability.  He reports he injured his back in service during a training exercise when he slammed into a tree.  

As noted above, the Veteran's claim for service connection for a back disability has been remanded on several occasions for additional development of the record.  The most recent remand noted that the VA examination of July 2007 was inadequate as the examiner did not review the claims folder in conjunction with the examination.  

The service treatment records show the Veteran complained of neck and back pain in February 1977.  A history of weight lifting was noted.  A muscle strain was suspected.  The spine was normal on the separation examination following the Veteran's first period of service, and the service treatment records for the Veteran's second period of service are negative for back problems. 

On VA orthopedic examination in February 1985, the Veteran reported he had strained his back a few months ago.  The examination report notes the Veteran did not claim he injured the back in service.  

When hospitalized at a private facility in November 1985, the Veteran related a history of low back pain of an intermittent nature, but never as severe as the current episode.  The diagnosis was acute inflammatory process of the left sacroiliac joint.

In August 2008, a VA physician reviewed the claims folder.  The examiner noted that the Veteran reported he injured his back during active duty when his body fell into a tree in "May 2003" and that he has been diagnosed with degenerative disc disease, possibly related to this incident.  He commented he noted multiple episodes of the Veteran being evaluated for thoracolumbar strain prior to this incident.  Thus, he concluded the Veteran's back pain was present prior to the May 2003 event.  

The Board finds the most recent opinion regarding the etiology of the Veteran's back condition is again inadequate.  The opinion fails to mention the Veteran's in-service complaint involving his back, and focuses on the fact the Veteran experienced back pain prior to May 2003, not whether any current back disorder is related to service.  In view of the in-service findings, and the current record, a VA examination is needed to adequately address the claim for service connection for a back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

During the March 2014 hearing, the Veteran testified a physician told him that most of his back problems are due to his favoring the knees.  The examination should also address the Veteran's claim for service connection for a back disability on a secondary basis. 

The Board is obligated by law to ensure that the RO complies with its remand directives.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In view of the development requested below, the Board will defer adjudication of the claim for a TDIU rating.  

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board notes the Veteran has not been provided appropriate notice required by the VCAA regarding service connection on a secondary basis.


Accordingly, the case is REMANDED for the following action:

1.  The RO must provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claims for service connection for depression and a back disability on a secondary basis under the provisions of 38 C.F.R. § 3.310 (2013).

2.  Schedule a VA psychiatric examination in order to determine the nature and etiology of the Veteran's current psychiatric disability.  The examiner should provide full explanations in response to the following questions as to each diagnosed psychiatric disability:

a.  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's psychiatric disability is related to service?; and
b. Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's psychiatric disability was caused by the Veteran's service-connected bilateral knee disabilities?; and
c. Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's psychiatric disability was aggravated (permanently worsened the underlying disorder beyond its normal course) by the Veteran's service-connected bilateral knee disabilities.  

The rationale for all opinions should be set forth.  The claims folder must be made available to the examiner in conjunction with the examination.  

3.  Schedule a VA examination of the spine to determine the nature and etiology of the Veteran's current back disability.  The examiner should provide full explanations in response to the following questions as to any diagnosed back disability:

a. Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's back disability is related to service?; and
b. Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's back disability was caused by the Veteran's service-connected bilateral knee disabilities?; and
c. Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's back disability was aggravated (permanently worsened the underlying disorder beyond its normal course) by the Veteran's service-connected bilateral knee disabilities?  

The rationale for all opinions should be set forth.  The claims folder must be made available to the examiner in conjunction with the examination.  

4.  The RO should then review the record and readjudicate the claims, to include consideration of TDIU.  If any of the claims remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


